Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 5/11/21.  Claims 1-5, 7, and 9-15 have been canceled.  Claims 16, 20, and 25 have been amended.  Claims 26-37 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 16, Line 5:  Please delete the word “an” before “a non-audible”.
Claim 20, Line 4:  Please delete the word “an” before “a non-audible”.
Claim 25, Line 4:  Please delete the word “an” before “a non-audible”.

Claims 16-37 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended claims introduce a garment that not only has at least one vibrotactile actuator and external device with a conversion unit for converting audio information into a driving signal to be provided to a vibrotactile actuator for producing a vibrational pattern based on the audio information comprising a fabric having at least one seam that contains said actuator for producing the vibrational pattern, but the external device mentioned above also provides a non-audible information signal that is received by the conversion unit for producing a vibrational pattern based on the non-audible information that is synchronized with the acoustic signal produced by the speaker.  This combination of elements is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
6/29/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687